Citation Nr: 0529184	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  03-25 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for a lung condition, to 
include residuals of bronchial pneumonia.


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to August 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania that 
denied the veteran's claims of entitlement to service 
connection for residuals of a left ankle sprain, residuals of 
bronchial pneumonia, and a low back condition.  The veteran 
perfected a timely appeal of these determinations to the 
Board.

When this matter was previously before the Board in July 
2004, the Board denied the veteran's claim of entitlement to 
service connection for a low back disability and remanded the 
remaining claims for further development and adjudication.  
Subsequently, in July 2005, the RO granted service connection 
for residuals of a left ankle sprain.  The issue of 
entitlement to service connection for residuals of bronchial 
pneumonia has been returned to the Board for further review.


FINDINGS OF FACT

The veteran's current lung condition, to include residuals of 
bronchial pneumonia, is not related to an in-service disease 
or injury.


CONCLUSION OF LAW

A lung condition, to include residuals of bronchial 
pneumonia, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In the present case, the RO, in letters dated in May 2003, 
July 2004, and February 2005, provided the veteran with the 
required notice under 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b).  Specifically, the veteran was furnished notice 
of the types of evidence needed in order to substantiate his 
claim of service connection, as well as the types of evidence 
VA would assist him in obtaining.  The veteran was informed 
of his responsibility to identify, or submit directly to VA 
medical evidence that shows a currently disability, evidence 
of a disease or injury in service, and medical evidence of a 
link between his current disability and service.  The veteran 
was also informed that this evidence could consist of medical 
records or medical opinions.  Moreover, the RO invited the 
veteran to provide any information he may have or know of 
that has not already been submitted regarding whether his 
condition was incurred in and/or aggravated by his military 
service.  

By way of a June 2001 rating decision, a September 2003 
Statement of the Case, and a July 2005 Supplemental Statement 
of the Case, the RO advised the veteran of the basic law and 
regulations governing service connection claims, and the 
basis for the denial of the veteran's claim.  These 
documents, as well as the RO's letters to the veteran, also 
specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

In the present case, the Board notes that the RO did not 
provide adequate VCAA notice to the veteran until after the 
initial unfavorable decision in this case.  While such notice 
was not given prior to the first RO adjudication of the 
claim, the notice was provided by the RO prior to the July 
2005 Supplemental Statement of the Case and prior to the 
transfer and certification of the veteran's case to the 
Board.  The Board also finds that the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and observes that the veteran and 
his representative have had time to consider the content of 
the notice and respond with any additional evidence or 
information relevant to his claim.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
See also, Mayfield v. Nicholson, 19 Vet. App. 103 (2005).   
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim of entitlement to service connection.  
38 U.S.C.A. § 5103A (West 2002).  In particular, the 
information and evidence associated with the claims file 
consists of the veteran's service medical records, post-
service medical evidence, including private and VA 
examination reports and records, and statements submitted by 
the veteran in support of his claim.  In this regard, the 
Board notes that this matter was been remanded for further 
development, to include an additional VA examination. 

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.  Under the circumstances of 
this case, VA has satisfied its duty to assist the veteran in 
this case.  Accordingly, further development and further 
expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A; Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  For certain chronic diseases, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  Further, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Following a careful review of the record, the Board finds 
that service connection is not warranted for residuals of 
bronchial pneumonia. 

The medical evidence in this case consists of the veteran's 
service medical records, post-service private medical 
records, and records from the Lebanon, Pennsylvania, VA 
Medical Center.   The veteran's service medical records 
indicate that the veteran was treated in the service for 
pneumonia.  He was also treated for chest pain and cough with 
an impression of acute bronchitis.  The veteran's post-
service medical records indicate that the veteran was treated 
for bronchitis in April 2000, but other treatment reports, 
including reports in June 1997, and April and August 1998, 
indicate that the veteran's chest and lung were clear with 
essentially benign or negative examinations.

In June 2003, the veteran was afforded a VA examination in 
connection with his claim.  The examiner noted the veteran's 
medical history, including the veteran's treatment in service 
for pneumonia.  The veteran reported that shortly after his 
in-service bronchial pneumonia, he started having episodes of 
productive cough, shortness of breath, at times associated 
with fever.  Since that time, the veteran stated that he 
would periodically develop respiratory wheezes along with 
coughing and shortness of breath.  He stated that these 
episodes usually occur twice in the winter and also in the 
spring and fall.  The examiner noted that the veteran was 
treated in January 2003 by his family physician for acute 
bronchitis.  The examiner also noted that the veteran was a 
cigarette smoker and that he quit approximately eight years 
prior to the examination.  Upon examination of the veteran's 
lungs, no dullness, rales, or wheezes were noted.  He was 
diagnosed with recurrent bronchitis.  In an addendum to this 
examination, dated in June 2003, the examiner stated that "I 
do not think [the veteran's condition] is related to his 
history of respiratory infection while he was in the service.  
It is likely related to cigarette smoking."

The veteran was again afforded a VA examination in March 2005 
in connection with his claim.  The examiner noted that 
pulmonary function tests of the veteran revealed normal 
arterial blood gasses, spirometry and diffusion capacity, 
with very minor air trapping and elevated residual volume.  A 
chest x-ray revealed bilateral hyperinflation.  The examiner 
noted the veteran's medical history, including pneumonia in 
service and his history of cigarette smoking.  Upon 
examination, the veteran's chest was noted to be 
unremarkable.  When commenting on whether the veteran's 
current lung condition was related to his time on active 
duty, the examiner stated "[g]iven the relatively normal 
pulmonary function and chest x-ray, it is hard for me to 
separate the possibility that he may have just mild chronic 
obstructive pulmonary disease and there is really no evidence 
of that by pulmonary function.  My feeling is that he may 
have recurrent episodes of bronchitis but I see no evidence 
of any significant impairment to suggest significant chronic 
obstructive pulmonary disease.  Therefore, I find it very 
difficult on the basis of the data that is presented to me 
that he has significant residual pulmonary impairment as a 
result of the bronchial pneumonia."

In light of the foregoing, the Board finds that the evidence 
of record is against a finding that the veteran's current 
lung condition is related to a disease or injury in service.  
Here, the Board notes that both VA examiners who examined the 
veteran in connection with his claim did not find such a 
connection.  While the veteran may feel that his condition is 
related to his time on active duty, as a lay person the 
veteran is not competent to establish a medical diagnosis or 
show a medical etiology; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Without medical evidence 
linking his condition with his active duty service, there is 
no basis upon which to establish service connection.  Service 
connection for a lung condition, to include residuals of 
bronchial pneumonia, must therefore be denied.  





ORDER

Service connection for a lung condition, to include residuals 
of bronchial pneumonia, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


